          Case 2:20-cv-00128-BLW Document 9 Filed 04/17/20 Page 1 of 3




Andrea Lynn Zaccardi (ISB # 8818)
Center for Biological Diversity
P.O. Box 469
Victor, ID 83455
Ph: (303) 854-7748
Fax: (208) 787-5857
azaccardi@biologicaldiversity.org

Collette Adkins (MN # 035059X)
Center for Biological Diversity
P.O. Box 595
Circle Pines, MN 55014-0595
Ph: (651) 955-3821
cadkins@biologicaldiversity.org

Attorneys for Plaintiffs




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO
                                 NORTHERN DIVISION



 CENTER FOR BIOLOGICAL DIVERSITY,
 et al.                                            Case No. 2:20-cv-00128-CWD

         Plaintiffs,
                                                   AFFIDAVIT OF SERVICE
                   v.

 U.S. FOREST SERVICE, et al.

         Defendants.


       Pursuant to Fed. R. Civ. P. 4, the undersigned counsel hereby certifies that service of the

Complaint, Summons, and other initiating documents for the above-captioned case took place as

described below.
          Case 2:20-cv-00128-BLW Document 9 Filed 04/17/20 Page 2 of 3




       On March 12, 2020, a copy of the Complaint and Summons were sent by USPS certified

mail, return receipt requested, to the following parties:

U.S. Forest Service
1400 Independence Ave., SW
Washington, D.C.
20250-0003

Vicki Christiansen, Chief
U.S. Forest Service
1400 Independence Ave., SW
Washington, D.C.
20250-0003

U.S. Customs and Border Protection
1300 Pennsylvania Ave., NW
Washington, DC 20229

Chad F. Wolf, Acting Secretary
U.S. Department of Homeland Security
245 Murray Lane, SW
Washington, DC 20528

Robert Janson, Acting Assistant Commissioner
Office of Facilities and Asset Management
Office of Enterprise Services
U.S. Customs and Border Protection
1300 Pennsylvania Ave., NW
Washington, DC 20229

Jeanne Higgins, Forest Supervisor
Idaho Panhandle National Forests
3815 Schreiber Way
Coeur d'Alene, ID 83815

Bart M. Davis, U.S. Attorney
c/o Civil Process Clerk
United States Attorney's Office
6450 N. Mineral Drive, Suite 210
Coeur d'Alene, ID 83815

William Barr, Attorney General
U.S. Department of Justice
950 Pennsylvania Ave, NW
Washington, DC 20530-0001



                                                  2
          Case 2:20-cv-00128-BLW Document 9 Filed 04/17/20 Page 3 of 3




       Jeanne Higgins and the U.S. Attorney received the documents on March 16, 2020. Chad

Wolf and Robert Janson received the documents on March 19, 2020. The U.S. Forest Service,

Vicki Christiansen, and U.S. Customs and Border Protection received the documents on March

23, 2020. The Attorney General received the documents on March 24, 2020.

       Certified mail return receipts verifying service of the documents were received from

Jeanne Higgins, the U.S. Attorney, and the Attorney General. No certified return receipts have

been received from the U.S. Forest Service, Vicki Christiansen, U.S. Customs and Border

Protection, Chad Wolf, or Robert Janson. Receipts and USPS delivery confirmation verifying

this information are attached hereto.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.


DATED this 16th day of April, 2020.                         Respectfully submitted,

                                                            /s/ Andrea Zaccardi
                                                            Andrea Zaccardi (ISB #8818)
                                                            Center for Biological Diversity
                                                            P.O. Box 469
                                                            Victor, ID 83455
                                                            Tel: (303) 854-7748
                                                            azaccardi@biologicaldiversity.org

                                                            Collette Adkins (MN #035059X*)
                                                            Center for Biological Diversity
                                                            P.O. Box 595
                                                            Circle Pines, MN 55014-0595
                                                            Tel: (651) 955-3821
                                                            cadkins@biologicaldiversity.org


                                                            Attorneys for Plaintiffs




                                                3
